Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 1 of 18 PageID 3506




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

    UMG RECORDINGS, INC., et al.,

            Plaintiffs,

    v.                                                        Case No. 8:19-cv-00710-MSS-TGW

    BRIGHT HOUSE NETWORKS, LLC,

            Defendant.



              DEFENDANT’S MOTION AND MEMORANDUM IN SUPPORT TO
                     RE-DESIGNATE CASE TO TRACK THREE



            Defendant Bright House Networks, LLC (“BHN”), pursuant to Rule 3.05 of the Rules

     of the United States District Court for the Middle District of Florida (“Local Rules”), Rule

     16(b)(4) of the Federal Rules of Civil Procedure, and for the reasons more fully set forth herein,

     moves for an order re-designating this case from Track Two to Track Three, scheduling a

     preliminary pretrial conference, and extending the discovery period and all related deadlines

     set in the Case Management and Scheduling Order (ECF No. 68).

     I.     INTRODUCTION

            BHN seeks reasonable adjustments to the case schedule for this complex case so that

      the parties have sufficient time to complete appropriate party and third-party fact and expert

      discovery, before dispositive motions and trial. Plaintiffs, UMG Recordings, Inc., et al.

      (collectively, “Plaintiffs”), who are more than 60 separate parties representing both publishers

      and record companies in the music industry, are seeking statutory damages of well over a



                                                     1
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 2 of 18 PageID 3507




     billion dollars in this lawsuit. Despite seeking these windfall statutory damages, and making

     substantial amendments to their complaint just last week, altering the parties to the case and

     works-in-suit, Plaintiffs are pressing for a schedule that would not allow BHN the opportunity

     to meaningfully investigate and gather evidence to defend against Plaintiffs’ astronomical

     claims.

              The case is still in the early pleading stages because of Plaintiffs’ recent extensions and

     amendments to the Complaint, adding nearly a dozen new parties and amending hundreds of

     the works-in-suit. Moreover, Plaintiffs and essential third parties have a substantial amount

     of discovery outstanding despite BHN’s attempts to resolve these issues promptly. There are

     ongoing discovery disputes that will not only require additional time to work out and resolve,

     but Plaintiffs have indicated that their own production will take substantial time.

     Nevertheless, Plaintiffs have indicated that they will only agree to a modest extension that

     would run the clock on BHN’s discovery efforts. For the reasons discussed herein, including

     the complexity of the legal and technical issues in this case, BHN respectfully requests that

     the Court re-designate the case from Track Two to Track Three and amend the Case

     Management Plan to set the close of fact discovery to mid-2021, expert deadlines to late 2021,

     trial to early 2022, and adjust the remaining dates accordingly.

        II.        FACTUAL BACKGROUND

              A.    This Action

              Plaintiffs are a large group of record labels and music publishers who regularly initiate

     massive copyright litigations alleging the unauthorized distribution of their works and seeking

     windfall statutory damages. Plaintiffs commenced this action on March 25, 2019, naming 53




                                                      2
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 3 of 18 PageID 3508




     individual Plaintiffs suing for alleged secondary copyright infringement of thousands of

     alleged copyrighted works. Shortly thereafter, and before Plaintiffs’ amendments to the

     complaint and discovery disputes emerged, the Clerk designated the case to Track Two. Just

     last month, Plaintiffs amended their complaint, adding ten new Plaintiffs to the case, raising

     the total number of individual Plaintiffs involved in this action from 53 to 63. These 63

     separate Plaintiffs collectively assert a total of more than 7,000 works in this case. Because

     each individual work-in-suit can lead to a statutory damages award as high as $150,000 per

     work, this constitutes a potential award of $1,050,000,000 in statutory damages. Just this

     week, Plaintiffs again amended their complaint, altering more than 300 works-in-suit and

     further extending the pleading period.

            Based upon BHN’s provision of internet access to business and residential subscribers,

     Plaintiffs assert two claims of secondary liability for copyright infringement against BHN—

     contributory infringement and vicarious liability, each having separate and distinct elements.

     Each claim will first require that Plaintiffs prove the predicate underlying direct infringement

     of their more than 7,000 separate alleged copyrighted works-in-suit. For this, Plaintiffs assume

     that the alleged acts of direct infringement are committed by the easily identifiable BHN

     account holder. In reality, the alleged infringement could be attributed to anyone—other

     household members, visitors, neighbors, etc. Further complicating matters, many subscribers

     are businesses, schools, libraries, military facilities, or the decision-maker in a family, who

     most times is not the same person responsible for the allegedly infringing conduct. In addition,

     contributory infringement will require Plaintiffs to prove that with actual knowledge of its

     subscribers’ alleged infringement, BHN caused or materially contributed to those



                                                    3
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 4 of 18 PageID 3509




     infringements. Separately, to establish vicarious liability, Plaintiffs will have to prove that

     BHN received a direct financial benefit from infringement that it had both a right and practical

     ability to control.

             Third parties are also critical to each of Plaintiffs’ claims. Plaintiffs relied on a third

     party, MarkMonitor, to detect the alleged direct infringements, using complex fingerprinting

     technologies provided by another third party, Audible Magic. Plaintiffs also relied heavily

     upon a separate third party, the Recording Industry Association of America (“RIAA”), to

     develop and coordinate the enforcement efforts with MarkMonitor and Audible Magic, and to

     send notices to BHN of the alleged infringement. Thus, third-party discovery is central in this

     case.

             On February 6, 2020, the Court granted the parties’ joint motion to increase the

     deposition limit to 20 per party, noting that the increase “is appropriate in this case.” See ECF

     No. 110.

             B.      The State of the Initial Pleadings

             Plaintiffs should have known what they were suing about, and on whose behalf they

     were suing, before filing suit. Yet in November 2019—nearly eight months after filing this

     action—Plaintiffs sought and obtained leave of the Court to modify the proposed pending case

     schedule to extend the deadline to amend the pleadings by nearly two months, until January

     2020. On January 7, 2020, Plaintiffs filed a motion to amend the complaint to add new parties.

     See ECF No. 94. The Court granted Plaintiffs’ motion to amend the Complaint, which

     increased the total number of Plaintiffs from 53 to 63. Plaintiffs also sought a new deadline to

     amend the exhibits to their Complaint that set forth the works-in-suit, which the Court set for



                                                     4
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 5 of 18 PageID 3510




     February 14, 2020. But Plaintiffs did not actually file that motion until February 15, 2020

     (ECF No. 116) and were required to file a motion for leave to file those exhibit after that. The

     Court granted Plaintiffs’ motion just three days ago, significantly altering the works-in-suit.

     See ECF No. 117.

            C.      BHN Seeks to Reach Consensus with Plaintiffs on the Proposed Extensions

            On January 8, in discussing with the Court potential case extensions in connection with

     considering production deadlines, Judge Wilson recognized that this was a “complex case” and

     inquired whether it was a Track 3 case. See Declaration of Erin R. Ranahan (“Ranahan Decl.”),

     Ex. 10 (Jan. 8, 2020 Hr’g Tr. at 143:3-11). While BHN proposed a 30-day deadline for BHN

     to produce information that was subject to the Court’s Order, Plaintiffs indicated that they

     needed at least 60 days, or until mid-March, and likely longer, to comply with the Court’s

     Order (Court: “So what's the proposal for whatever you all have to produce? MR. GOULD: I'd

     like as much time as I can get, Your Honor, 60 days.”) Id. at 138:5-8. With respect to basic

     ownership documents, and in particular work-for-hire agreements, Plaintiffs’ counsel noted

     that “even if you said 60 days at this point, I must tell you, I don’t think we could do that.” Id.

     at 145:22-24. The Court indicated that it would set a 60-day deadline for that, but Plaintiffs

     indicated they would come back to the Court “as necessary on that 60 days.” Id. at 146:1-11.

     BHN will require time to analyze this ultimate production for the thousands of works at issue

     in advance of its depositions of Plaintiffs.

            Since then, BHN has made repeated inquiries and attempts to have a discussion about

     adjusting the schedule. It was not until January 31, 2020, that Plaintiffs provided a “take it or

     leave it” proposal with only two options, neither of which took into account any of the actual



                                                     5
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 6 of 18 PageID 3511




     scheduling issues or delays presented in the case. See Ranahan Decl., Ex. 11. Plaintiffs’

     proposal was instead narrowly focused on setting forth two options depending upon whether

     BHN intended to plead a certain affirmative defense—a pleading that is not yet due in this

     case—which BHN is still investigating, and which BHN is not required to plead until after its

     pending motion to dismiss is resolved. See id.1

             On February 7, 2020, BHN indicated it would move to put the case on the Track Three

     schedule if the parties could not agree on a case schedule. See Ranahan Decl., Ex. 12. Plaintiffs

     responded the next day that they were “disappointed” that BHN was not further “conferring”

     with Plaintiffs to “endeavor to agree on one schedule to present for the Court’s approval.” See

     id. BHN responded by offering to further meet and confer within the next several days. See id.

     Plaintiffs elected the latest option provided, and the parties held a meet and confer on February

     11, 2020. See Ranahan Decl., ¶ 14.

             During the February 11, 2020 meet and confer, Plaintiffs’ counsel asked that BHN

     further specify interim dates proposed in connection with its scheduling proposal. BHN did

     so within less than a day, sent Plaintiffs BHN’s proposed schedule with interim dates the

     following morning, February 12, 2020, and stated the following:

             We believe these schedules are reasonable and appropriate in light of the
             complexity of the cases, the stage of the pleadings (including amendments last
             month and coming later this week), the number of parties, and the realities about
             the time the respective remaining productions and discovery will take. As we
             explained yesterday, we want complete ownership and financial discovery
             before proceeding with Plaintiffs’ depositions, and these schedules would give
             us comfort in that.



     1
       BHN’s proposal provides Plaintiffs with ample time to conduct discovery regardless of whether BHN asserts
     the safe harbor defense.


                                                          6
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 7 of 18 PageID 3512




     See Ranahan Decl., Ex. 14.

            Two days later, on February 14, 2020, Plaintiffs sent their proposed schedule, which

     was identical to their prior proposed schedule, suggesting that the request for another meet and

     confer was simply another delay tactic. Compare Ranahan Decl., Ex. 15 with Ex. 11. The

     parties’ proposed schedules contained material differences and the parties have not been able

     to reach an agreement on certain dates.

            D.      Discovery Disputes and Delays

            BHN served its first discovery requests eight months ago on June 25, 2019 seeking,

     among other things, copies of Plaintiffs’ underlying works and the alleged infringements, basic

     financial information, and basic ownership documents for the works-in-suit. See Ranahan

     Decl., Ex. 1. Plaintiffs objected to many of BHN’s discovery requests and on August 27, 2019,

     BHN’s counsel sent Plaintiffs’ counsel a letter regarding deficiencies in the responses.

     Ranahan Decl., Ex. 2. After the parties reached an impasse on certain issues, BHN filed a

     motion to compel on October 23, 2019 (ECF No. 64).

            Shortly after BHN filed the initial motion, Plaintiffs changed course and agreed to

     produce digital copies of the works-in-suit, but refused to commit to when they would do so.

     See Ranahan Decl., Ex. 3. In light of Plaintiffs’ representation, BHN did not pursue a motion

     to compel on the digital copies of the works-in-suit and instead sought to work with Plaintiffs

     to secure a deadline for their production. Plaintiffs initially indicated they would produce the

     digital copies of the works-in-suit on a rolling basis, but refused to agree on a specific date of

     production. See Ranahan Decl., Exs. 4, 5, and 6. On November 7, 2019, BHN’s counsel

     proposed that the parties agree to a mutual deadline of December 2019 to attempt to



                                                     7
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 8 of 18 PageID 3513




     substantially complete the parties’ respective productions. See Ranahan Decl., Ex. 7. Plaintiffs

     never responded to that proposal nor did they provide any alternative date. In fact, to date,

     Plaintiffs have refused to agree to any mutual deadlines in connection with document

     productions. Instead, when BHN attempted to secure an agreement with Plaintiffs about a

     deadline for producing the digital copies of the works-in-suit that were previously subject to a

     motion to compel, Plaintiffs refused to agree to any deadline, insisting that:

            [W]e intend to work diligently to produce those materials in accordance with our
            discovery obligations. Beyond that, we see no reason—and you have not articulated
            any basis—for why this category of materials should be treated any differently from all
            other documents or categories of documents that the parties will be producing to one
            another on a rolling basis, and for which there is no requirement that either party specify
            a date certain for production.

     See Ranahan Decl., Ex. 6. Plaintiffs stood on their objections, prompting BHN to narrow its

     discovery requests and ultimately renew its motion to compel on November 27, 2019. See

     Ranahan Decl., Ex. 8; ECF No. 80. At the January 8, 2020 hearing on the parties’ motions to

     compel, the Court ordered Plaintiffs to produce all of the digital copies of the works-in-suit by

     March 8, 2020. See Ranahan Decl., Ex. 10 (Jan. 8, 2020 Hr’g Tr. at 138:3-6, 146:8-11). When

     asked how much time it would take Plaintiffs to make their production, Plaintiffs’ counsel

     requested “as much time as I can get,” noting that such a production “requires time and

     technical dealings.” Id. at 137:19-138:8. BHN also voiced its concern that a production of the

     digital copies and copies of the corresponding alleged infringements too late into discovery

     would not provide its experts with enough time to conduct a full review under the present case

     deadlines. Id. at 139:21-140:1. Plaintiffs’ production of these files to date is incomplete and

     ongoing.




                                                    8
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 9 of 18 PageID 3514




                    1. Ownership Documents

            Similar to the digital copies of the works-in-suit, at the January 8, 2020 hearing on

     BHN’s motion to compel, Plaintiffs did not think they could produce ownership documents

     within 60 days. See Ranahan Decl., Ex. 10 (Jan. 8, 2020 Hr’g Tr. 145:22-24). The Court

     ordered Plaintiffs to produce complete ownership information, licensing agreements for the

     more than 7,000 works-in-suit, and related information concerning the value of the work-in-

     suit by March 9, 2020. These are each key categories of documents that will allow BHN to

     test Plaintiffs’ claims of ownership and damages.

            Plaintiffs have brought a nearly identical suit against Charter Communications, Inc.,

     that has involved substantially similar discovery requests. See Warner Records Inc. et al v.

     Charter Commc’ns, Inc., 8:19-cv-00710-MSS-TGW (D. Colo.) (“Warner v. Charter”). In

     Warner v. Charter, which is currently pending, the Court ordered Plaintiffs to initially produce

     ownership documents for a 1% sample of the works claimed, after considering the “significant

     burden” Plaintiffs expressed they would bear if they were required to produce ownership

     documents for all of the works-in-suit. See Ranahan Decl., Ex. 5 (Warner v. Charter Oct. 29,

     2019 Hr’g Tr. at 39:24-40:6). Ultimately, Plaintiffs asked the Court for until the end of January

     2020 to make just that 1% sample production—a timeframe that if extrapolated across all of

     the works-in-suit would take more than a dozen years. See Ranahan Decl., Ex. 9 (Dec. 17,

     2019 Hr’g Tr. 107:2-6).

            Given the production delays in Warner v. Charter for just 1% of the ownership

     documents, Plaintiffs can be expected to seek more time to produce the full set of ownership

     documents for all of the works-in-suit.



                                                    9
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 10 of 18 PageID 3515




                          2. Additional Outstanding Discovery

                   Plaintiffs have also skirted every attempt BHN has made to schedule deadlines for

     discovery productions, and their productions to date have been significantly deficient. See

     Ranahan Decl., Ex. 13.              Most notably, Plaintiffs have yet to produce a single email

     correspondence, even though they would be expected to be responsive to multiple categories

     of requested documents. Id.

            III.      LEGAL STANDARD

                   Local Rule 3.05(b)(3) states that cases with a large number of parties and legal

     complexities, such as in the instant case, must be re-designated to Track Three. The text of the

     rule mandates the designation, stating “Track Three Cases shall include . . . those actions

     presenting factual or legal issues arising from the presence of multiple parties or multiple

     claims portending extensive discovery procedures.” Id. (emphasis added). Local Rule 3.05(a)

     provides that the presiding judge may direct that a case be re-designated from one track to

     another at any time. See Perez v. Miami–Dade Cty., 297 F.3d 1255, 1263 (11th Cir. 2002)

     (“district courts are entitled to broad discretion in managing pretrial discovery matters” to

     ensure that cases move to a reasonably timely and orderly conclusion).

                   The Local Rule also refers parties to the management techniques appearing in the

     Manual for Complex Litigation, which specifically discusses the complexities involved in

     copyright cases.2 The Manual addresses how issues can arise in copyright cases that concern




     2
         Available at https://www.uscourts.gov/sites/default/files/mcl4.pdf.




                                                              10
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 11 of 18 PageID 3516




     copyright in new media, ownership challenges, and complex damages analysis—all of which

     are present in this litigation.3

               Track Two cases “normally consist of non-complex actions” and should be tried within

     one to two years after the filing of the complaint.                               L. R. 3.05(b)(2).               In

     contrast, Track Three Cases should be tried within two to three years after the filing of the

     complaint. L. R. 3.05(c)(3)(D). Given the complex nature of the case and the extensive

     discovery required, it is unlikely that the case will be ready to proceed to trial within two years

     after the complaint was filed, or by January 11, 2021 as set in the initial Case Management

     Plan. See ECF No. 34 at 4. Thus, in light of the number of parties, third parties, and works at

     issue, and the complexity of the factual and legal issues, this case should be re-designated

     to Track Three because it fits squarely within the nature of those cases that should be so

     assigned.

               Moreover, Rule 16(b)(4), Federal Rules of Civil Procedure, provides that a court

     may modify a scheduling order upon a showing of good cause, which “precludes modification

     unless the schedule cannot be met despite the diligence” of the parties. Sosa v. Airprint Sys.,

     Inc., 133 F.3d 1417, 1418 (11th Cir.1998) (quotation marks omitted).

         IV.      ARGUMENT

                  A. A Track Three designation is warranted in this case and good cause exists

                       to modify the Scheduling Order




     3
      The parties also both acknowledged the “number of parties and complexity of issues” in this case. See ECF
     No. 34 at 10; see also ECF No. 104 at 1 (“This case involves numerous parties, including six distinct plaintiff
     groups, and complex factual and legal issues”).


                                                            11
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 12 of 18 PageID 3517




             BHN moves to re-designate this case from Track Two to Track Three in light of the

     early stage of the pleadings, the complexity and needs of the case, and ongoing discovery

     delays by Plaintiffs, and to modify the case scheduling order accordingly. The complexity of

     the issues and need for extensive discovery in this case require the extended litigation period

     available in Track Three cases. Indeed, during the January 8, 2019 hearing, the Court noted

     that this is a “complex case” and was surprised to hear that it was on Track Two instead of

     Track Three. See Ranahan Decl., Ex. 10 (Jan. 8, 2020 Hr’g Tr. at 143:3-11). The Court also

     welcomed a motion to change the deadlines in the case scheduling order. Id. at 141:12-15

     (THE COURT: “I'm assuming that if you have other deadlines from the case scheduling order,

     that that’s subject to change, that you can file a motion to move the stuff”).

             Good cause exists to extend the case deadlines in light of the recently added parties and

     amendments to the alleged works and BHN’s discovery needs, as well as the extensive

     discovery that remains to be completed, the complexity of the issues, and the necessity of

     critical third-party discovery. The deadline to complete fact discovery is presently set for June

     11, 2020. Neither party has deposed or even scheduled any depositions, and need to complete

     ongoing discovery productions before doing so. It is practically impossible that BHN will be

     able to depose not only the 60-plus plaintiffs that are a party to this case, but the large number

     of third parties that have already been disclosed and identified.4 Initial discovery has revealed

     roughly 30 individuals or entities who are likely to have discoverable information that the

     parties may use to support their claims or defenses, including more than ten third parties. The


     4
       To date, BHN has served subpoenas on nine third-party witnesses. BHN is in the process of evaluating the
     objections and responses by these third parties, and negotiations with many third parties are still ongoing. BHN
     intends to move to compel at least one third party.


                                                           12
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 13 of 18 PageID 3518




     third parties involved in this case are essential to Plaintiffs’ claims and BHN’s defenses. It is

     imperative that BHN have time to conduct meaningful discovery of each of them. BHN’s

     proposed modified case schedule is reasonable to allow time to complete discovery in

     connection with the large number of Plaintiffs and third parties and complex factual issues

     involved in this case.

            Furthermore, there are significant document productions that should be forthcoming,

     which BHN will need to meaningfully prepare for depositions. Indeed, “[t]he overall purpose

     of discovery under the Federal Rules is to require the disclosure of all relevant information so

     that the ultimate resolution of disputed issues in any civil action may be based on a full and

     accurate understanding of the true facts, and therefore embody a fair and just result.” Parsons

     v. Anheuser–Busch Cos., Inc., No. 3:09–cv–584–J–25MCR, 2010 WL 996520, at *1 (M.D.

     Fla. Mar. 17, 2010) (citing United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958)).

     BHN is left to wonder when it will receive critical documents and if it will be in time to

     meaningfully prepare for depositions. The multiple extensions Plaintiffs have already obtained

     to amend their pleadings and their refusal to agree to a production date for others, necessitates

     reasonable extensions of the case schedule to allow the parties to meaningfully conduct and

     complete discovery. See Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1547 (11th

     Cir. 1985) (“The Federal Rules of Civil Procedure strongly favor full discovery whenever

     possible”).

            The complexity of the case also supports a Track Three designation. This litigation

     involves two separate claims for secondary copyright infringement against BHN—

     contributory infringement and vicarious liability. To have standing to bring their claims,



                                                    13
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 14 of 18 PageID 3519




     Plaintiffs must first prove that they own the copyrights for the thousands of separate works-in-

     suit. Plaintiffs have already been afforded a deadline to accommodate this production, but,

     BHN will need time to review and analyze the ownership documents in order to prepare for

     depositions and sufficiently confirm that Plaintiffs do indeed own the copyrights for each of

     the works-in-suit (for each of one they are seeking up to $150,000 in statutory damages).

            Plaintiffs must also first prove the underlying alleged direct infringement before

     obtaining any ruling on contributory or vicarious infringement, which requires extensive third-

     party discovery and expert analysis. The web-based protocols at issue in this case and third-

     party technology that Plaintiffs utilized to detect the alleged direct infringements for their

     claims are highly technical and complex. These are technologies and programs that will

     require substantial time for an expert to analyze—and this is just for the direct infringement

     portion of the case. The parties will also likely need to retain financial expert(s) to analyze the

     financial issues presented in this case and other experts to review the remaining non-

     cumulative case issues.

            Good cause exists to re-designate this case from Track Two to Track Three.

     Accordingly, BHN requests that the Court amend the Case Scheduling Order to extend the case

     deadlines consistent with the proposed schedule below, which is reasonable and appropriate in

     light of the complexity of the case, the stage of the pleadings (including the recent amendments

     to the Complaint), the number of parties and substantial third-party discovery, and the realities

     about the time the remaining productions and discovery will take.

            A comparison of the parties’ proposed schedules, including interim production

     deadlines the parties were negotiating, is detailed below:



                                                     14
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 15 of 18 PageID 3520
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 16 of 18 PageID 3521
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 17 of 18 PageID 3522




                                                   Michael S. Elkin (pro hac vice)
                                                   Thomas Patrick Lane (pro hac vice)
                                                   Seth E. Spitzer (pro hac vice)
                                                   WINSTON & STRAWN LLP
                                                   200 Park Avenue
                                                   New York, NY 10166
                                                   (212) 294-6700 (telephone)
                                                   (212) 294-4700 (facsimile)
                                                   E-mail: melkin@winston.com
                                                   E-mail: tlane@winston.com
                                                   E-mail: sspitzer@winston.com

                                                   GUNSTER, YOAKLEY & STEWART, P.A.
                                                   William J. Schifino, Jr.
                                                   Florida Bar Number 564338
                                                   401 E. Jackson St., Ste. 2500
                                                   Tampa, FL 33602
                                                   (813) 228-9080 (telephone)
                                                   (813) 228-6739 (facsimile)
                                                   E-mail: wschifino@gunster.com

                                                   Attorneys for Defendant
                                                   Bright House Networks, LLC




                           L.R. 3.01(g) CERTIFICATION OF COUNSEL

            I certify, pursuant to Local Rule 3.01(g), that moving counsel has conferred with

     opposing counsel in a good faith effort to resolve the issues but has been unable to do so.

                                                    s/ Erin R. Ranahan
                                                    Erin R. Ranahan




                                                   17
Case 8:19-cv-00710-MSS-TGW Document 118 Filed 02/24/20 Page 18 of 18 PageID 3523




                                    CERTIFICATE OF SERVICE

            I certify that on February 24, 2020, a true and correct copy of the foregoing was filed

     with the Court via CM/ECF which will send a notice of electronic filing to the parties of record.

                                                     s/ Erin R. Ranahan
                                                     Erin R. Ranahan




                                                    18
